DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0082118 A1) in view of Tomisawa et al. (US 2004/0240056 A1).

In regards to claim 1, Wang teaches a method, comprising:
selecting a set of augmented reality content generators from a plurality of available augmented reality content generator, the set of augmented reality content generators including at least one augmented reality content generator without a 3D effect and at least one augmented reality content generator with a 3D effect (e.g. [0042],Fig.3D: a full-screen playback view includes scene selector 313 that can be displayed when user 302d has selected the "SCENES" affordance 312; in an embodiment, scene selector 313 is a touch control that can be swiped by user 302d to select virtual background 303d, which in this example is a Japanese tea garden; see also [0045]: for virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360 degree video source 413 can be used to generate virtual background content 415; in an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters; these media sources can each be processed by motion source module 412, which selects the appropriate source depending the virtual environment selected by the user; Examiner’s note: this shows that a set of scenes/virtual backgrounds (augmented reality content generator), which may be 2D or 3D, are displayed to the user, from which a plurality of different sources can be used);
receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect (e.g. as above, [0042],Fig.3D: scene selector 313 is a touch control that can be swiped by user 302d to select virtual background 303d, which in this example is a Japanese tea garden); [0045]: one or more of 2D image source 411, 3D image source 412 or 360 degree video source 413 can be used to generate virtual background content 415);
capturing image data and depth data using at least one camera of the client device (e.g. [0025]: a selfie subject can be composited with virtual background content extracted from a virtual environment data model; in a preprocessing stage, a coarse matte is generated from depth data provided by a depth sensor and then refined using video data (e.g. RGB video data); in an embodiment, the depth sensor is an infrared (IR) depth sensor embedded in the mobile device; see also [0044]: forward-facing camera 401 generates RGB video and IR depth sensor 402 generates depth data, which are received by Audio/Visual (A/V) processing module 403); and 
applying, to the image data and the depth data, the 3D effect based at least in part on the augmented reality content generator (e.g. [0025]: the matte is composited (e.g. using alpha compositing) with the video data containing an image of the selfie subject, and the real-world background behind the subject is replaced and continuously updated with virtual background content selected from a virtual environment selected by the user; the video data, refined matte, virtual background content and optionally one or more animation layers are composited to form an AR selfie video; the AR selfie video is displayed to the user by a viewport of the mobile device),
but does not explicitly teach the method, 
wherein selection is based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect.

However, Tomisawa teaches a method,
wherein selection is based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect (e.g. [0067]: parameter providing device preferably provides a three-dimensional effect parameter (metadata) indicating an extent of three-dimensional effect, depending on a depth position and contents of at least one display object; three-dimensional effect parameter provided by the parameter providing device may include information indicating to which extent three-dimensional effect is to be emphasized (e.g. what length of depth range from among the entire length can provide a three-dimensional effect of a display object), or may include information indicating an instruction to display a display object in two-dimension without a three-dimensional effect being provided).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang to select/display effects, in the same conventional manner as taught by Tomisawa as both deal with image processing. The motivation to combine the two would be that it would allow selection and/or determination of augmented reality content generators based on metadata.

In regards to system claim 11 and medium claim 20, claim(s) 11, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 11, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Wang discloses the use of one or more processors in paragraph [0081] and memory/medium in paragraphs [0090]-[0091] and [0097]. 
	
In regards to claim 2, Wang teaches a method, further comprising:
generating a 3D message based at least in part on the applied 3D effect (e.g. [0073]: AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks; as above, [0025]: the video data, refined matte, virtual background content and optionally one or more animation layers are composited to form an AR selfie video; also as above, [0045]: one or more of 2D image source 411, 3D image source 412 or 360 degree video source 413 can be used to generate virtual background content 415; Examiner’s note: sharing/posting content on social networks may be viewed as messages); and 
rendering a view of the 3D message based at least in part on the applied 3D effect (e.g. as above, [0073]; Examiner’s note: shared content on social networks suggests the displaying and rendering of said content when other users view such shared content).

In regards to system claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 10
causing display of an interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of the set of augmented reality content generators (e.g. as above, [0042],Fig.3D: a full-screen playback view includes scene selector 313 that can be displayed when user 302d has selected the "SCENES" affordance 312; in an embodiment, scene selector 313 is a touch control that can be swiped by user 302d to select virtual background 303d, which in this example is a Japanese tea garden).

In regards to claim 19, Wang teaches a system, wherein the augmented reality content generator includes a 3D object rendered in proximity to facial image data from the image data (e.g. as above, [0025]: the video data, refined matte, virtual background content and optionally one or more animation layers are composited to form an AR selfie video [0045]: for virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360 degree video source 413 can be used to generate virtual background content 415; in an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters; Examiner’s note: selfie would include facial image data, such as shown in Fig.3D).

Claim(s) 3-5, 7, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Tomisawa as applied to claims 1, 11 above, and further in view of Sun et al. (US 2013/0208093 A1).

In regards to claim 3, the combination of Wang and Tomisawa teaches the method of claim 1, but does not explicitly teach the method, wherein the at least one camera comprises a first camera and a second camera, the first camera having a first focal length and the second camera having a second focal length, the first focal length and the second focal length being different.

However, Sun teaches a method, wherein the at least one camera comprises a first camera and a second camera, the first camera having a first focal length and the second camera having a second focal length, the first focal length and the second focal length being different (e.g. [0022]: imaging system 12 (e.g. camera module 12) may include one or more image sensors 14 and corresponding lenses; when device 10 includes two image sensors 14, device 14 may be able to capture stereo images; [0038]: stereo disparity may be used in computing depth and the depth then used for blurring operations; depth (e.g. a depth map) may be deduced from a disparity map, which is a map of pixel disparities in left and right images (e.g. a map detailing how much each object in a scene shifts in the left and right image, which is indicative of its distance from the stereo imager); in general, the depth of a particular object is a function proportional to the focal length and baseline separation between the left and right cameras and inversely proportional to the disparity of that object; Examiner’s note: this suggests that each image sensor/camera would have a focal length).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Tomisawa to use multiple cameras, in the same conventional manner as taught by Sun as both deal with image processing. The motivation to combine the two would be that it would allow the use of more than one camera in order to determine depth data.

In regards to system claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

claim 4, Sun also teaches a method, wherein a disparity map is generated based at least in part, on a distance between a first pixel from a first image captured by the first camera and a second pixel from a second image captured by the second camera, the first pixel and second pixel corresponding to a same object (e.g. as above, [0038]: disparity map, which is a map of pixel disparities in left and right images (e.g. a map detailing how much each object in a scene shifts in the left and right image, which is indicative of its distance from the stereo imager)).

In addition, the same rationale/motivation of claim 3 is used for claim 4.

In regards to system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, Sun also teaches a method, wherein the disparity map comprises an image where each pixel includes a distance value between a pixel from the first image to corresponding pixel from the second image (e.g. as above, [0038]: disparity map, which is a map of pixel disparities in left and right images (e.g. a map detailing how much each object in a scene shifts in the left and right image, which is indicative of its distance from the stereo imager); Examiner’s note: the map can be viewed as an image).

In addition, the same rationale/motivation of claim 4 is used for claim 5.

claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 7, Sun also teaches a method, wherein a depth map is generated based at least in part on the disparity map (e.g. as above, [0038]: depth (e.g. a depth map) may be deduced from a disparity map).

In addition, the same rationale/motivation of claim 4 is used for claim 7.

In regards to system claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Tomisawa and Sun as applied to claims 4, 14 above, and further in view of Javidnia et al. (US 2019/0333237 A1).

In regards to claim 6, the combination of Wang, Tomisawa and Sun teaches the method of claim 4, but does not explicitly teach the method, wherein first pixels of a first object in the disparity map have a greater brightness than second pixels of a second object in the disparity map, the first pixels having a lesser depth values than second depth values of the second pixels.

(e.g. Figs.2A,B,F; Examiner’s note: Fig.2F shows a final disparity of the gray-scale images of Figs.2A,2B; Fig.2F also shows that objects with lesser depth values are displayed in a greater brightness).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang, Tomisawa and Sun to determine a disparity map, in the same conventional manner as taught by Javidnia as both deal with image processing. The motivation to combine the two would be that it would allow the generation of a disparity map, which is visualized using brightness to represent depth.

In regards to system claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claim(s) 8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Tomisawa as applied to claims 1, 11 above, and further in view of Sharif (US 2020/0020173 A1).

In regards to claim 8, the combination of Wang and Tomisawa teaches the method of claim 1, but does not explicitly teach the method, wherein the augmented reality content generator includes a beautification operation.

(e.g. [0057]: the 3D facial model may be used for constructing a 3D model of the user 102 that are applicable in personalization of products, services, gaming, graphical content, identification, augmented reality, facial make up, etc.; [0093]-[0095]: facial texture is generated so as to preserve lighting effects of the 2D facial image 400; in at least one example embodiment, the facial texture is generated by removing a plurality of pixels from the 2D facial image 400; it may be understood here that removal of unwanted pixels may include performing beautification of the face 402; facial graphics data obtained from the 2D facial image 400 are mapped to a generic 3D head model for rendering a 3D facial model of the face 402).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Tomisawa to include beautification, in the same conventional manner as taught by Sharif as both deal with image processing. The motivation to combine the two would be that it would allow the removal of blemishes on the face of the user (see [0094]).

In regards to system claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, Wang teaches a method, wherein the augmented reality content generator includes a 3D object rendered in proximity to facial image data from the image data (e.g. as above, [0025]: the video data, refined matte, virtual background content and optionally one or more animation layers are composited to form an AR selfie video [0045]: for virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360 degree video source 413 can be used to generate virtual background content 415; in an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters; Examiner’s note: selfie would include facial image data, such as shown in Fig.3D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612